DETAILED ACTION


Note: the applicant kindly asked by the examiner to submit a clean copy of the pending claims for OCR text in the response to this election requirement.
  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to an optical fiber adapter structure including a metal flange (101), a tubular housing (102), an insulating ring (103), and an optical fiber stub (104), wherein the optical fiber adapter structure further comprises a shielding annulus (108), wherein the optical fiber stub (104) is embedded in the metal flange (101), and the shielding annulus (108) is fixed at a bottom of the metal flange (101) by a conductive adhesive (107), wherein the central light-pass-through aperture of the shielding annulus (108) is tapered, and is drilled in a direction being from the tail end to a front end of the optical fiber stub, wherein the central light-pass-through aperture of the shielding annulus (108) is tapered, and is drilled in a direction being from the tail end to a front end of the optical fiber stub (104); wherein a smallest diameter of the tapered aperture ranges from 0.15mm to 0.5mm, classified in G02B 6/3825.
II. Claims 7-9 (claim 1 is generic), drawn to an optical fiber adapter structure including a metal flange (101), a tubular housing (102), an insulating ring (103), an optical fiber stub (104), and a sleeve (105), wherein the optical fiber adapter structure further comprises an insulating adhesive (106), a conductive adhesive (107), and a shielding annulus (108), wherein a first-level inner ring of the metal flange (101) is provided with the sleeve (105), and a second-level inner ring of the metal flange (101) is embedded with the optical fiber stub (104), wherein an inner diameter of the second-e conductive adhesive (107), wherein the shielding annulus (108) covers an end portion of the optical fiber stub (104) and is provided with a reserved aperture only for laser signals to pass through; and wherein an inner wall of the tubular housing (102) is provided with a first-level inner ring and a second-level inner ring, wherein the insulating ring (103) is nested between the second-level outer ring of the metal flange (101) and the first-level inner ring of the tubular housing (102), and the insulating adhesive (106) is filled between the first-level inner ring of the tubular housing (102) and the first-level outer ring of the metal flange (101), and between the second-level inner ring of the tubular housing (102) and the second-level outer ring of the metal flange (101); wherein the central light-pass-through aperture of the shielding annulus (108) is tapered, and is drilled in a direction being from the tail end to a front end of the optical fiber stub (104); wherein a smallest diameter of the tapered aperture ranges from 0.15mm to 0.5mm, classified in G02B 6/3846, G02B 6/3861.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search strings.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883